Citation Nr: 0120392	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a claimed right hip 
disability.

2.  Entitlement to service connection for a claimed right 
knee disability.  

3.  Entitlement to an increased rating for the service-
connected residuals of fractures of the left foot.  

4.  Entitlement to an increased (compensable) rating for 
service-connected bilateral tibial stress fracture residuals.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1989 to June 
1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO decision, which granted service 
connection and assigned no percent ratings for residuals of 
fractures of the left foot and bilateral tibial stress 
fractures, and which denied in part service connection for 
disabilities of the right hip and knees.  

In January 1997 and November 1998, the Board remanded the 
case to the RO for further development.  In November 1998, 
the Board also denied the veteran's claim pertaining to 
service connection for bilateral hearing loss, which was also 
on appeal from the August 1994 RO decision.  

In November 1998, the veteran changed his representative to 
the Veterans of Foreign Wars of the United States.  

In a March 2001 decision, the RO assigned a 10 percent rating 
for the service-connected residuals of fractures of the left 
foot, effective on November 9, 2000.  

Also in the decision, the RO granted service connection and 
assigned a 10 percent rating for a left knee disability.  
Therefore, the left knee claim is no longer on appeal, but 
the veteran continues to appeal for service connection for a 
right knee disability which will be addressed hereinbelow 
along with the other issues listed on the first page of this 
document.  



FINDINGS OF FACT

1.  There is no medical evidence of a right hip disability 
either in military service or after the veteran's June 1994 
discharge from service.  

2.  There is no medical evidence of a right knee disability 
either in military service or after the veteran's June 1994 
discharge from service.

3.  Prior to November 9, 2000, the veteran's service-
connected residuals of fractures of the left foot are 
manifested by slight tenderness to palpation over the left 
4th and 5th metatarsals at the proximal cuneiform joints.  

4.  On and after November 9, 2000, the veteran's service-
connected residuals of fractures of the left foot are 
manifested by swelling on the dorsum of the foot on palpation 
over the arch, swelling on the lateral aspect of the foot, 
and increased circumference of the left foot at the arch when 
compared with the right foot arch circumference; other 
clinical findings reflect aches and pains, especially under 
the stress of tiptoe and heel walking and after prolonged 
standing, with no limitation of motion of the left foot.  

5.  The veteran's service-connected bilateral tibial stress 
fractures are manifested by tenderness, bilaterally, and 
aches and pains, especially under the stress of tiptoe and 
heel walking and after prolonged standing.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right hip disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

2.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

3.  The criteria for the assignment of a rating in excess of 
no percent, prior to November 9, 2000, and for a rating in 
excess of 10 percent, effective on November 9, 2000, for the 
service-connected residuals of fractures of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.31, 4.71a, including 
Diagnostic Code 5284 (2000).  

4.  The criteria for the assignment of a 10 percent rating 
for each tibia, as to the service-connected bilateral tibial 
stress fractures, have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.71a, including 
Diagnostic Code 5262 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from January 1989 to June 
1994.  A careful review of the service medical records shows 
that he was clinically evaluated as normal on a December 1988 
physical examination for enlistment purposes.  He developed 
bilateral pain in the midshaft of the tibia in 1989, and 
these symptoms occasionally recurred thereafter.  He 
fractured his left foot in July 1991 and again in November 
1992.  

A bone scan in June 1993 demonstrated changes compatible with 
stress fracture in the midshaft of the right tibia.  On a 
September 1993 consultation for a Medical Evaluation Board, 
there was bilateral pain on both legs, mainly located on the 
anterior aspects.  

On a December 1993 physical examination for discharge 
purposes, the veteran was evaluated as clinically normal 
except for bilateral recurrent tibial stress fractures, and 
he denied any other medical problems on a report of medical 
history dated in December 1993.  In January 1994, the veteran 
complained of occasional pain and swelling of the left foot.  
He was given a medical discharge from the military in June 
1994 on the basis of bilateral tibial stress fractures, 
considered 20 percent disabling by a Physical Evaluation 
Board.  

The service medical records do not indicate any complaints, 
clinical treatment, or diagnosis of a right hip disability or 
right knee disability.  

In June 1994, the RO received the veteran's claim in part for 
service connection for residuals of a broken left foot, 
bilateral tibial stress fractures, a right hip disability, 
and a right knee disability.  He stated that his right hip 
"pops" and that such disability began in October 1992.  He 
also noted his right knee was painful beginning in April 
1989.  

On a July 1994 VA orthopedic examination, the veteran 
reported recurrent bilateral shin pain ever since jump school 
in service.  He reported bilateral knee popping, cracking, 
and intermittent swelling and stated he had had multiple 
traumas to his right knee during his basic training in 
service (the examiner stated the veteran could not recall a 
specific incident in which he was injured or treated).  

The veteran also reported that he injured his right hip when 
he fell off a vehicle in service and he did not seek medical 
treatment for this.  He related he twice fractured his left 
foot in service (in 1991 and 1992).  At present, he 
complained of bilateral shin pain; bilateral knee pain with 
intermittent locking, swelling, and popping; giving way of 
his knees; intermittent right hip popping; and left foot 
pain, aching, and cracking.  It was noted that he ambulated 
with a cane to reduce pain in his left foot and that he was 
unemployed.  

On examination, the veteran ambulated with a normal gait 
without any evidence of antalgia.  He could heel and toe walk 
without difficulty.  There was no obvious swelling.  In 
regard to the right hip, there was full range of motion with 
no crepitus, popping, or cracking.  There was a negative 
Faber test and no evidence of greater trochanteric tenderness 
to palpation.  In regard to the right knee, there was no 
obvious effusion, and range of motion was from 0 degrees of 
extension to 135 degrees of flexion.  The knee was stable to 
varus and valgus stress.  A patella apprehension sign, 
Lachman's test, anterior Drawer test, McMurray's sign, and 
pivot shift test were all negative.  

In regard to the tibia and fibula, bilaterally, there was no 
ecchymosis, swelling, deformity, or masses.  There was some 
tenderness to palpation in the proximal two-thirds of the 
right tibia and some mild tenderness distally over the left 
tibia.  Both ankles had full range of motion.  In regard to 
the left foot, there was slight tenderness to palpation over 
the left 4th and 5th metatarsals at the proximal cuneiform 
joints.  There was no obvious swelling or ecchymosis.  Motor 
strength was 5/5 throughout in the extensor hallucis longus, 
flexor hallucis longus, hip flexors/extensors, and knee 
flexors/extensors, and reflexes were brisk and symmetric.  

X-ray studies of the right hip revealed no abnormalities.  X-
ray studies of both knees were normal without any evidence of 
degenerative joint disease or abnormalities.  X-ray studies 
of the tibia and fibula, bilaterally, revealed no evidence of 
fracture.  X-ray studies of the left foot revealed no 
evidence of deformity or fracture.  The diagnoses were those 
normal right hip, normal bilateral knees, no evidence of 
stress fracture in bilateral tibias, and normal "right" 
foot.  

In an August 1994 decision, the RO granted service connection 
and no percent ratings for residuals of fractures of the left 
foot and bilateral tibial stress fractures, and denied in 
part service connection for disabilities of the right hip and 
right knee.  

In a September 1994 statement, the veteran's Notice of 
Disagreement was received.  In October 1994, the RO issued 
the veteran a statement of the case.  Later in October 1994, 
the veteran's substantive appeal (VA Form 9) was received.  

At a December 1994 RO hearing before a Hearing Officer, the 
veteran testified in regard to his service-connected left 
foot disability that it was painful much of the time; that he 
ambulated with a cane, which helped a lot; that he did not 
like to take any pain medication for his foot; and that his 
foot became mildly discolored and swelled.  He asserted that 
during his service medical discharge process many of his 
medical records (dated from January 1989 to September 1993) 
were lost while in the care of the orthopedic section of 
Landstuhl Army Hospital in Germany (he said that searches 
were made by Landstuhl, his battalion aid station, and 
Baumholder medical facility in Germany from September 1993 
until he was discharged in June 1994).  

In regard to his claimed right hip disability, he testified 
that he only had a problem with his hip every once in a while 
during a personal program of martial arts (he said it felt as 
if his hip popped out of joint).  In regard to his service-
connected bilateral tibial fractures, he stated that standing 
up and moving about for any amount of time affected him; that 
his pain felt as if someone had hit him in the shins with a 
bat; that he was unable to lift anything of a significant 
weight; and that he was currently employed in a company 
involved in machining, which allowed him to stay seated only 
about 50 percent of the time (which he said was 
insufficient).  He stated that he had not yet received VA 
outpatient treatment for his disabilities and that his left 
foot caused him the most problems at present, followed by his 
bilateral tibial stress fractures.  

At the hearing, the veteran's representative stated that he 
spoke with a representative from an employment agency who 
said that it was extremely difficult for the agency to find 
work for the veteran due to his many disabilities and his 
problems with standing, bending over, and lifting.  In a 
statement received at the hearing, the veteran's 
representative also indicated that the veteran's inability to 
stand for any length of time precluded many employment 
pursuits.  

In a December 1994 letter, the RO requested the veteran to 
complete and return NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, (complete with dates of 
treatment and the unit to which he was assigned at the time 
of treatment) so that a thorough search for additional 
service medical records to support his claims could be 
conducted.  

In December 1994, February 1995, and March 1995, the RO 
requested the National Personnel Records Center (NPRC), 
located in St. Louis, Missouri, to furnish all available 
service medical records, particularly records of treatment at 
Landstuhl Army Medical Center and Baumholder Army Medical 
Center (both in Germany), because the veteran had claimed his 
records were incomplete.  

In a March 1995 letter, the RO notified the veteran that it 
was having difficulty in obtaining his records of his 
treatment in Germany and requested him to complete and return 
NA Form 13055 (complete with dates of treatment and the unit 
to which he was assigned at the time of treatment) so that a 
thorough search for additional service medical records to 
support his claims could be conducted.  

In April 1995, the NPRC responded that there were no records 
at the United States Army Personnel Center (ARPERCEN), also 
located in St. Louis, Missouri, and that the RO's request for 
additional service medical records should be resubmitted in 
90 days to the National Archives and Records Administration 
(NARA).   

In May 1995, the RO contacted by telephone ARPERCEN/NPRC and 
requested all the veteran's service medical records, 
particularly his records of treatment at Landstuhl Army 
Medical Center and Baumholder Army Medical Center (both in 
Germany).  

In a May 1995 letter, the RO requested the veteran to furnish 
additional information concerning treatment for his claimed 
disabilities while stationed in Germany (e.g., the facility 
name and disability that was treated) in order for the NPRC 
to conduct a search for additional service medical records.  

In June 1995, the RO received from ARPERCEN/NPRC copies of 
the veteran's service personnel records and duplicative 
service medical records.  

On a May 1996 VA orthopedic examination, it was noted that 
the last documented tibial stress fractures were in 1994 and 
that the veteran required the use of a cane for walking from 
June 1994 through December 1994.  At present, he complained 
of pain during periods of excessive physical activity such as 
prolonged walking, climbing, and any type of repetitive 
motion and impact.  He stated the left side appeared worse 
than the right side.  He reported that he did martial arts as 
a hobby and that he did this with some modification.  

The veteran complained of having occasional numbness in his 
feet.  In regard to residuals of fractures of his left foot, 
he felt they had healed well and related he did not have any 
complaints at present.  On examination, there was mild 
tenderness over the anterior surface of both tibias, in the 
midshaft.  There was no swelling.  Pulses were bilateral and 
equal, and no neurologic deficit was present.  Examination of 
the left foot was within normal limits.  There was normal 
range of motion of the ankle and subtalar joints.  There were 
no areas of swelling, discoloration, or tenderness.  The 
diagnoses were those status post bilateral stress fractures 
of the tibia and status post fracture of the left foot.  

In January 1997, the Board remanded the case to the RO for 
further development.  Specifically, the Board directed the RO 
to attempt to obtain all of the veteran's military medical 
records, to obtain all post-service treatment records 
pertaining to the disabilities in issue, and to afford the 
veteran a VA examination in order to assess the severity of 
his service-connected left foot disability and bilateral 
tibia stress fractures.  

In a January 1997 letter, the RO requested the veteran to 
furnish additional information regarding any treatment for 
the claimed disabilities he had received from June 1994 to 
the present.  The RO also requested that he complete and 
return NA Form 13055 (complete with the identity of the 
various military bases and hospitals where he was stationed 
during service) so that his service medical records could be 
reconstructed.  

In February 1997, VA documentation shows that the veteran 
failed to report for a scheduled VA orthopedic examination 
that month.  

In April 1997, the RO received, in response to a March 1997 
request, duplicative service personnel records of the veteran 
from the NPRC.  

In April 1997, May 1997, June 1997, August 1997, September 
1997, October 1997, and November 1997, the RO requested the 
NPRC to furnish any and all additional available service 
medical and clinical records concerning the veteran's 
treatment in Germany and any records from the Surgeon 
General's Office (SGO).  

In December 1997, the NPRC responded to the RO's request for 
additional service medical records, stating that SGO records 
did not exist beyond the 1950s, that clinical treatment 
records for Landstuhl for treatment occurring after 1990 have 
yet to be retired to the NPRC (it suggested the RO request 
records from the hospital directly), that a search of 1989 
records at Landstuhl was negative, and that in its search 
clinical treatment records from Nuernberg, Germany in 1992 
were located (these records were sent and associated with the 
claims file).  

In a January 1998 letter, the RO notified the veteran that it 
had been unable to locate his service medical records from 
Landstuhl Army Medical Center in Germany and requested that 
he submit such records if he was able to obtain them.  

In an April 1998 letter, the RO requested from the Landstuhl 
Army Medical Center copies of treatment records of the 
veteran.  In a May 1998 letter, the Department of the Army 
(Headquarters, European Regional Command) responded that the 
records for the veteran had been retired to the NPRC and that 
all further correspondence should be directed to the NPRC.  

In November 1998, the Board remanded the case to the RO for 
further development.  Specifically, the Board directed the RO 
to make one last attempt to obtain any extant service medical 
records from the NPRC and to readjudicate the claims (and in 
particular, the higher rating claims in light of 38 C.F.R. 
§ 3.655).  

In a November 1998 statement, the veteran requested that his 
service-connected disabilities be reevaluated, stating that 
he currently had no percent ratings for a left foot 
disability, bilateral tibial stress fractures, a right hip 
disability, and a bilateral knee disability.  

In a January 1999 letter, in response to the veteran's 
request, the RO informed him that he had not been granted 
service connection for disabilities of the right hip and 
knees.  

In a January 1999 letter, the RO requested the veteran to 
furnish a completed NA Form 13055 in regard to treatment (to 
be specified as inpatient or outpatient) of his hip and knees 
that he had allegedly received at the Army Medical Centers in 
Landstuhl and Baumholder, Germany, so that the NPRC could 
conduct a search for clinical records.  

In June 2000, the RO requested the NPRC to furnish the 
veteran's complete service medical file.  The NPRC responded 
that such records were not located there and that the RO 
should contact VA's Records Management Center (RMC) directly.  
In August 2000, the RO contacted the RMC to obtain any 
records of medical treatment for the veteran, to include 
clinical records from Landstuhl and Baumholder Army Medical 
Centers, and the RMC responded later that month that it had 
no records for the veteran.  

On a November 9, 2000 VA orthopedic examination, specifically 
for evaluation of shin splints and a left foot fracture, the 
veteran complained that he could no longer run without pain 
in his legs and that he had lost jobs because he was unable 
to work in construction.  

In regard to the left foot, he complained of pain (he said 
weather changes caused pain) and of swelling on prolonged 
standing.  He reported he took Motrin.  On examination, there 
was no limp detected on observing his gait and walk.  His 
posture and carriage were normal.  Examination of the tibia 
and fibula, bilaterally, was normal except for a very tender 
spot in the middle one-third of the tibia and fibula, 
bilaterally.  The veteran was able to walk on tiptoes and 
heels with no difficulty.  

Examination of the left foot showed normal pulsations and 
color.  He was able to walk on tiptoes and heels.  Ankle 
reflexes were normal.  There was swelling on the dorsum of 
the foot on palpation over the arch.  There was swelling on 
the lateral aspect of the foot (the examiner stated that it 
felt hard, firm, and knobby, that it was tender to touch, and 
that it may represent an old fracture).  There was increased 
circumference of the left foot at the arch (10 units compared 
with 9.5 units on the right foot).  Ankle range of motion was 
full and equal bilaterally.  Pulses (dorsalis pedis and 
posterior tibial pulses) were normal on the left and right 
sides.  X-ray studies of the left foot and the tibia and 
fibula, bilaterally, were normal.  The diagnoses were those 
of bilateral recurrent tibial stress fractures (X-ray studies 
were negative) and residuals of fractures of the left foot 
(X-ray studies were negative).  

In regard to the consideration of DeLuca [a case of the 
United States Court of Appeals for Veterans Claims involving 
the evaluation of functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination], the examiner remarked that the examination 
revealed aches and pains, especially under the stress of 
tiptoe and heel walking, and that by history weather created 
a little more of a problem.  After examination of the left 
foot, the examiner stated that the veteran would have some 
swelling and pain after prolonged standing and that with 
regard to degree of motion lost the veteran would not lose 
any degree of motion because his ankle was absolutely normal, 
his foot motion appeared to be normal, and his fractures had 
healed.  

In December 2000, the RO received additional service medical 
records (to include records from Baumholder, Landstuhl, and 
Nuernberg), dated from December 1988 to December 1993, from 
the RMC.  

On a January 2001 VA orthopedic examination, specifically for 
evaluation of the knees, it was noted the veteran took no 
medications.  He reported he was a machinist, which he said 
he had been doing for 90 days, and had lost no time from 
work.  The examiner noted in the service medical records that 
the veteran was treated for a left knee disability and that 
there was no documentation of treatment for a right knee 
disability.  It was also noted that the veteran had no 
symptoms referable to the right knee on the examination 
(i.e., there was no pain, weakness, stiffness, swelling, heat 
or redness, giving way, locking, fatigability, lack of 
endurance, flare-ups, or treatment).  

On examination, measurements of the lower extremities (i.e., 
thighs, knees, calves and ankles) were identical.  Right knee 
range of motion was normal.  There were negative findings in 
regard to the right knee (whereas the left knee demonstrated 
anterior instability).  X-ray studies of the right knee were 
normal.  The diagnosis, in pertinent part, was right knee 
with normal range of motion and negative findings on 
examination.  

In a March 2001 decision, the RO assigned a 10 percent rating 
for the service-connected residuals of fractures of the left 
foot, effective from November 9, 2000.  


II.  Analysis

The veteran claims that he is entitled to service connection 
for disabilities of the right hip and right knee and to 
higher ratings for his service-connected left foot and 
bilateral tibias.  

The claims file shows that through its discussions in the 
rating decisions (in August 1994, May 1996, June 1998, and 
March 2001), Statement of the Case (in October 1994), and 
Supplemental Statements of the Case (in July 1995, June 1996, 
June 1998, and March 2001), the RO has notified him of the 
evidence needed to substantiate his claims.  The veteran has 
not furnished any medical evidence and has not responded to 
any of the numerous requests (in December 1994, March 1995, 
May 1995, January 1997, January 1998, and January 1999) by 
the RO for additional service and post-service information 
concerning his treatment for the disabilities in issue.  

Additionally, the RO has gone to great lengths to obtain the 
veteran's complete service medical file (as evidenced by its 
numerous requests to the NPRC, the Department of the Army, 
and the RMC), afforded him the opportunity for a personal 
hearing (for which he appeared in December 1994), and 
provided him with several VA examinations (in 1994, 1996, 
2000, and 2001).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


A.  Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran contends that his right hip and right knee 
disabilities had their onset in service.  He claims his right 
hip disability began in October 1992 when he fell off a 
vehicle (he reported to a VA examiner that he did not seek 
medical treatment for it at that time) and the right knee 
disability began in April 1989 with multiple traumas 
sustained during basic training.  

The service medical records do not show any complaints, 
clinical findings, or a diagnosis of a right hip or right 
knee disability.  The veteran was given a medical discharge 
from military service in June 1994.  The post-service medical 
evidence, which consists solely of VA examinations, also does 
not show any diagnosis of a right hip disability or right 
knee disability.  

On a July 1994 orthopedic examination, X-ray studies of the 
right hip and right knee were normal and the diagnoses were 
normal right hip and right knee.  On a January 2001 
orthopedic examination, X-ray studies of the right knee were 
normal and there were negative findings pertaining to the 
right knee on the evaluation.  

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, 
a diagnosis of a condition must be made by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, there is no evidence of a current disability or 
a disability in service to support the veteran's claims for 
service connection, except for his assertions that he has 
disabilities of the right hip and right knee that are 
attributable to service.  Furthermore, he has not responded 
to RO requests to furnish information concerning any post-
service medical treatment for either the right hip disability 
or right knee disability.  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran does not 
currently have a right hip disability or a right knee 
disability and that such claimed disabilities were not shown 
in service.  In short, the claimed conditions were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection 
for disabilities of the right hip and right knee, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


B.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


1.  Residuals of Fractures of the Left Foot

The veteran's service-connected residuals of fractures of the 
left foot have been rated 10 percent effective from November 
9, 2000 (the date of a VA examination) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Prior to November 9, 2000, 
the service-connected disability has been rated no percent 
ever since the effective date of service connection under the 
same Diagnostic Code.  

Since the disability at issue does not have its own rating 
criteria assigned by VA regulations, a closely related 
disease or injury was used for this purpose.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot disability warrants a 10 percent rating, a moderately 
severe foot disability warrants a 20 percent rating, and a 
severe foot disability warrants a 30 percent rating.  When 
these requirements are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.

After a careful review of the medical evidence, the Board 
finds that the veteran's left foot disability does not meet 
the criteria for a compensable rating prior to the November 
9, 2000 VA examination and that his left foot disability does 
not meet the criteria for a rating in excess of 10 percent on 
or after November 9, 2000 under the applicable Diagnostic 
Code.  

In order to meet the criteria for a 10 percent rating under 
Code 5284 prior to November 9, 2000, the veteran would have 
to show that his left foot was moderately disabling.  The 
medical evidence, however, demonstrates that the foot is not 
more than slight in degree.  

On a July 1994 VA examination, the veteran complained of left 
foot pain, aching, and cracking.  Nevertheless, objective 
findings reflect that he could ambulate with a normal gait 
and without antalgia, that there was no obvious swelling or 
ecchymosis, and that X-ray studies of the foot were normal.  
The only positive clinical finding was slight tenderness to 
palpation over the left 4th and 5th metatarsals at the 
proximal cuneiform joints.  

The diagnosis was that of a normal foot (the examination 
report actually indicates a diagnosis of normal "right" 
foot, but this is clearly a typographical error because only 
the left foot had been examined at that time and there were 
no other references to the right foot on the examination).  
At his December 1994 hearing the veteran claimed that his 
left foot was painful much of the time (he said ambulating 
with a cane helped a lot) and that his foot became mildly 
discolored, swelled, and was the cause of most of his 
problems at that time.  

However, these assertions were not reflected on a May 1996 VA 
examination.  At that examination, he complained of 
occasional numbness in his feet, but he felt that the left 
foot fractures had healed well and that he had no complaints 
at present.  Further, examination of the left foot was within 
normal limits, and the diagnosis was status post fracture of 
the left foot.  

The foregoing evidence does not show a moderate left foot 
disability prior to November 9, 2000, as required for a 10 
percent rating under Code 5284.  The veteran's overall left 
foot disability picture demonstrates no more than slight 
residuals of left foot fractures prior to November 9, 2000.  

In order to meet the criteria for a 20 percent rating under 
Code 5284 on or after November 9, 2000, the veteran would 
have to show that his left foot disability was moderately 
severe.  The medical evidence, however, demonstrates that the 
foot is not more than moderately disabling.  

On a November 9, 2000 VA examination, the veteran complained 
of left foot pain (he said weather changes caused pain) and 
of swelling on prolonged standing.  Objective findings 
reflect that there was no limp on observing his gait and 
walk, that he was able to walk on tiptoes and heels, that 
there was normal pulsation and color in the left foot, and 
that X-ray studies of the foot were normal.  

Nevertheless, there was evidence of swelling on the dorsum of 
the foot on palpation over the arch, swelling on the lateral 
aspect of the foot, and increased circumference of the left 
foot at the arch when compared with the right foot arch 
circumference.  The examiner further remarked that the 
examination revealed aches and pains, especially under the 
stress of tiptoe and heel walking, and that the veteran would 
have some swelling and pain after prolonged standing.  

The foregoing evidence does not show a moderately severe left 
foot disability on or after November 9, 2000, as required for 
a 20 percent rating under Code 5284.  The veteran's overall 
left foot disability picture demonstrates no more than 
moderate residuals of left foot fractures on and after 
November 9, 2000.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases where functional loss due to pain or 
weakness is demonstrated and where pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In that regard, there is no objective evidence prior to 
November 9, 2000 that pain on use of the left foot results in 
overall impairment reflecting a moderate disability.  Thus, a 
higher rating (10 percent) under Code 5284 is not warranted.  

Moreover, while the November 2000 examiner noted pains on 
tiptoe and heel walking and after prolonged standing, the 
examiner opined that the veteran would not lose any degree of 
motion of the left foot.  Such evidence does not show that on 
or after November 9, 2000 pain on use of the foot results in 
overall impairment reflecting a moderately severe disability 
for a higher rating (20 percent) under Code 5284.  

In sum, there is no basis for a rating in excess of no 
percent prior to November 9, 2000 and for a rating in excess 
of 10 percent on or after November 9, 2000, for the veteran's 
service-connected low back disability under the applicable 
code of the VA's Schedule for Rating Disabilities.  In regard 
to the foregoing, the Board has considered "staged ratings" 
for various periods of time in this initial rating case.   
Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
ratings higher than no percent (before November 9, 2000) and 
10 percent (on or after November 9, 2000) currently assigned 
for the veteran's residuals of left foot fractures, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


2.  Bilateral Tibial Stress Fractures

The veteran's service-connected bilateral tibial stress 
fractures have been rated no percent ever since the effective 
date of service connection under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Under this Diagnostic Code, for impairment of the tibia and 
fibula resulting from malunion, slight knee or ankle 
disability warrants a 10 percent rating, moderate knee or 
ankle disability warrants a 20 percent rating, and marked 
knee or ankle disability warrants a 30 percent rating.  Also, 
a 40 percent disability rating is provided for nonunion of 
the tibia and fibula with loose motion and requiring a brace.  
When these requirements are not shown, a no percent rating is 
assigned.  38 C.F.R. § 4.31.  

After a careful review of the medical evidence, the Board 
finds that the veteran's bilateral tibial stress fractures 
meet the criteria for a 10 rating (for each leg) under Code 
5262 but that his disability does not meet the criteria for 
the next higher rating (20 percent) under the Diagnostic 
Code.  

The service medical records show that the veteran received a 
medical discharge in June 1994 on the basis of bilateral 
tibial stress fractures.  On a VA examination in July 1994, 
he complained of bilateral shin pain.  Objective findings 
reflect no ecchymosis, swelling, deformity, or masses of the 
tibial or fibula, and both ankles had full range of motion.  
Also, motor strength was 5/5 throughout, reflexes were brisk 
and symmetric, and X-ray studies revealed no evidence of 
fracture.  

However, there was some tenderness to palpation in the 
proximal two-thirds of the right tibia and some mild 
tenderness distally over the left tibia.  At a December 1994 
hearing, the veteran asserted that standing up and moving 
about for any amount of time affected him (he indicated that 
staying seated at his job for only 50 percent of the time was 
insufficient), that his pain felt as if someone had hit him 
in the shins with a bat, and that he was unable to lift 
anything of a significant weight.  

On a May 1996 VA examination, he complained of pain during 
periods of excessive physical activity such as prolonged 
walking, climbing, and any type of repetitive motion and 
impact.  Objective findings reflect no swelling, bilateral 
and equal pulses, no neurologic deficit, and normal range of 
motion of the ankles.  However, there was mild tenderness 
over the anterior surface of both tibias in the midshaft.  

On a November 2000 VA examination, the veteran complained 
that he could no longer run without pain in his legs and that 
he had lost jobs because he was unable to work in 
construction.  Objective findings reflect no limp in his gait 
with an ability to walk on tiptoes and heels, normal ankle 
range of motion, and normal X-rays of the tibia and fibula, 
bilaterally.  Although the examiner found that the 
examination of the tibia and fibula was normal, it was 
remarked that there was a very tender spot in the middle one-
third of the tibia and fibula, bilaterally.  

In a discussion of functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, the examiner also noted that the examination 
revealed aches and pains, especially under the stress of 
tiptoe and heel walking.  Although it is not clear from the 
record whether this was in reference to the disability of the 
tibias or to the service-connected left foot disability (or 
both), in light of the veteran's complaints and clinical 
findings the Board will construe the opinion as applicable to 
the tibias.  

The foregoing post-service medical record contains only VA 
examinations, and there is no record of intervening 
outpatient treatment.  Moreover, there is no X-ray evidence 
of recurrent tibial stress fractures, although the evidence 
does reflect ongoing disability with the tibias.  

In view of giving the veteran the benefit-of-the-doubt 
(38 U.S.C.A. § 5107(b)), the Board finds that there is 
sufficient and consistent medical evidence of slight 
impairment of the tibias to support the assignment of a 10 
percent rating for each lower extremity under Diagnostic Code 
5262.  

Also, the Board finds that the medical evidence does not 
support a higher rating (20 percent) under Code 5262 because 
the overall disability picture from VA examinations and 
assertions of the veteran does not reflect that the service-
connected disability is of moderate degree in each leg.  

Thus, a 20 percent rating is not warranted.  Furthermore, the 
Board has reviewed the considerations set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as required by DeLuca, supra, and 
finds that additional disability on that basis is not shown 
because there is no objective medical evidence of additional 
functional loss due to pain on use that would equate to a 
moderate disability of each tibia.  

After consideration of the veteran's contentions and the 
medical evidence, as to the veteran's service-connected 
bilateral tibial stress fractures the Board concludes that a 
10 percent rating is warranted for each tibia.  The Board 
also concludes that the each of the veteran's tibias has been 
10 percent disabling at all times under Code 5262 since the 
effective date of service connection.  Fenderson, supra.   



ORDER

Service connection for a claimed right hip disability is 
denied.  

Service connection for a claimed right knee disability is 
denied.  

An increased rating for the service-connected residuals of 
fractures of the left foot is denied.  

A 10 percent rating for each tibia, in regard to the service-
connected bilateral tibial stress fracture residuals, is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

